


Exhibit 10.142

 

COGNOVIT PROMISSORY NOTE

 

$4,500,000.00

Columbus, Ohio

 

January 1, 2012

 

FOR VALUE RECEIVED the undersigned EAGLEWOOD PROPERTY HOLDINGS, LLC, a Georgia
limited liability company, and EAGLEWOOD VILLAGE, LLC, a Georgia limited
liability company, with a principal place of business as Two Buckhead Plaza,
3050 Peachtree Road NW, Suite 355, Atlanta, Georgia 30305 (collectively, the
“Makers”), jointly and severally, promise to pay to EAGLEWOOD VILLA, LTD., an
Ohio limited partnership (the “Lender”) or order, the principal sum of Four
Million Five Hundred Thousand Dollars ($4,500,000.00), with interest from
January 1, 2012 to February 29, 2012 at the rate of six and one-half percent
(6½%) per annum, and interest from March 1, 2012 to April 30, 2012 at the rate
of eight and one-half percent (8½%) per annum, and interest after May 1, 2012 at
the rate of ten and one-half percent (10½%) per annum, both principal and
interest payable in lawful money of the United States of America, to the Lender
at 6880 Tussing Road, Reynoldsburg, Ohio 43068, or at such place as the legal
holder hereof may designate in writing.  Interest payments shall be due and
payable in consecutive monthly installments beginning on February 1, 2012 and
continuing on the first day of each calendar month thereafter based on the
amounts set forth on the amortization schedule attached as Exhibit A, attached
hereto and made a part hereof by reference, with the balance of principal and
accrued interest due at maturity.

 

All principal and interest due on this Note shall be payable on June 30, 2012. 
This note may be prepaid in full or in part at any time without penalty or
premium.

 

In the event of (a) default in payment of any installment of principal or
interest hereof as the same becomes due and such default is not cured within
five (5) days from the due date, or (b) default under the terms of any
instrument securing this Note, and such default is not cured within five
(5) days after written notice to Makers, then in either such event the holder
may without further notice, declare the remainder of the principal sum, together
with all interest accrued thereon, at once due and payable.  Failure to exercise
this option shall not constitute a waiver of the right to exercise the same at
any other time.  The unpaid principal of the Note or any part thereof, accrued
interest and all other sums due under this Note shall bear interest at the rate
of eighteen percent (18%) per annum after default until paid.

 

All parties to this Note, including Makers and any sureties, endorsers, or
guarantors, hereby waive protest, presentment, notice of dishonor, and notice of
acceleration of maturity and agree to continue to remain bound for the payment
of principal, interest and all other sums due under this Note notwithstanding
any change or changes by way of release, surrender, exchange, modification or
substitution of any security for this Note or by way of any extension or
extensions of time for the payment of principal and interest; and all such
parties waive all and every kind of notice of such change or changes and agree
that the same may be made without notice or consent of any of them.

 

Upon default, the holder of this Note may employ an attorney to enforce the
holder’s rights and remedies and the Makers, principal, surety, guarantor and
endorsers of this Note hereby agree to pay to the holder reasonable attorneys’
fees incurred not exceeding a sum equal to fifteen percent (15%) of the
outstanding balance owing on said Note, plus all other reasonable expenses
incurred by the holder in exercising any of the holder’s rights and remedies
upon default.  The rights and remedies of the holder as provided in this Note
and any instrument securing this Note shall be cumulative and may be pursued
singly, successively, or together against the property described in the Pledge
and Security Agreement of even date herewith issued by AdCare Property Holdings,
LLC, an Ohio limited liability company, to Eaglewood Villa, Ltd., an Ohio
limited partnership (the “Pledge Agreement”) or any other funds, property or
security held by the holder for payment or security, in the sole discretion of
the holder.  The failure to

 

1

--------------------------------------------------------------------------------


 

exercise any such right or remedy shall not be a waiver or release of such
rights or remedies or the right to exercise any of them at another time.

 

This Note is to be governed and construed in accordance with the laws of the
State of Ohio.  Makers agree that this Note shall be delivered to Lender or
their counsel in Ohio, and the delivery of this Note, the Pledge Agreement, a
Guaranty Agreement issued to Lender by Adcare Health Systems, Inc., an Ohio
corporation, and Adcare Property Holdings, LLC, an Ohio limited liability
company, and a Mortgage issued to Lender by Eaglewood Property Holdings, LLC, a
Georgia limited liability company (collectively, the “Loan Documents”), the
terms and conditions of the Loan Documents are incorporated herein by reference,
shall constitute sufficient minimum contacts of Makers to the State of Ohio for
the purpose of conferring jurisdiction upon the federal and state courts
presiding in such state.  Makers hereby assent and submit to the personal
jurisdiction of any such Ohio court in any action or proceeding involving this
Note or the security for this Note.  Nothing herein shall affect the right of
Lender to serve process in any manner permitted by law or shall limit the right
of Lender to bring proceedings against such Makers or any of them in the courts
of any other jurisdiction having jurisdiction, including any jurisdiction in
which the security is located for purposes of exercising rights and remedies
with respect to such security.

 

This Note is given in consideration for the purchase of certain assets and the
assignment of certain assets of Lender as provided in the Purchase and Sale
Agreement dated as of August 15, 2011, as amended, and is secured by a security
interest in 100% of AdCare Property Holdings, LLC’s membership interest in each
Maker pursuant to the Pledge Agreement, which security interest is a first lien
upon said membership interests.

 

Makers, by this Note, waive the right to any jury trial in any action,
proceeding or counterclaim arising under this Note or agreement or collateral
securing this Note or in any way related or incidental to the dealings of the
parties to this Note or any of them with respect to this Note or agreement or
collateral securing this Note, in each case whether now existing or after the
date of this Note arising and whether sounding in contract or tort or otherwise;
and each Maker, by this Note, agrees and consents that any such action,
proceeding or counterclaim must be decided by court trial without a jury and
that any party to this Note may file an original counterpart or copy of this
Section with any court as written evidence of the consent of the parties to this
Note to the waiver of their right to trial by jury.

 

Each Maker hereby authorizes any attorney at law to appear for such Maker, in an
action on this Note, at any time after the same becomes due, as herein provided,
in any court of record in or of the State of Ohio, or elsewhere, to waive the
issuing and service of process against such Maker and to confess judgment in
favor of the holder of this Note against such Maker for the amount that may be
due, with interest at the rate herein provided and costs of suit, and to waive
and release all errors in said proceedings and judgment, and all petitions in
error, and right of appeal from the judgment rendered.

 

2

--------------------------------------------------------------------------------


 

COGNOVIT PROMISSORY NOTE

 

WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR, WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

IN TESTIMONY WHEREOF, the Makers have executed this instrument as of the day and
year first above written.

 

Maker:

 

Maker:

 

 

 

EAGLEWOOD PROPERTY HOLDINGS, LLC,

 

EAGLEWOOD VILLAGE, LLC,

a Georgia limited liability company

 

a Georgia limited liability company

 

 

 

 

 

 

By:

/s/ Christopher F. Brogdon

 

By:

/s/ Christopher F. Brogdon

 

Christopher F. Brogdon, Manager

 

 

Christopher F. Brogdon, Manager

 

3

--------------------------------------------------------------------------------
